UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7126



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL BENIT COOPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge. (CR-95-206)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Benit Cooper, Appellant Pro Se. Lee Ellis Berlinsky, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Benit Cooper appeals the district court’s order denying

his motion filed under Rule 60(b) of the Federal Rules of Civil

Procedure.    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See United States v. Cooper,

No. CR-95-206 (D.S.C. filed July 15, 2002; entered July 16, 2002).

We deny Cooper’s motion for general relief.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2